Title: To George Washington from John Laurance, 30 November 1796
From: Laurance, John
To: Washington, George


                        
                            sir 
                            Philadelphia Novr 30 1796
                        
                        The Legislature of the State of New York, having appointed me a Senator, to
                            represent that State in the Senate of the United States, in the Room of Mr King; it has
                            become necessary, for me, to resign my Office of District Judge of the United States, for
                            New York District, which I now do; and shall consider myself after this day, as no longer in
                            that Station. I am With great Respect Your obedt Servant
                        
                            John Laurance
                            
                        
                    